Order entered November 21, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01425-CV

               IN RE THE TEXAN AND LIFESITENEWS.COM, Relators

                Original Proceeding from the 255th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-15-09887

                                          ORDER
                         Before Justices Myers, Molberg, and Nowell

       Based on the Court’s opinion of this date, we DENY, without prejudice, relators’

petition for writ of mandamus and motion for emergency relief.




                                                     /s/   LANA MYERS
                                                           JUSTICE